Citation Nr: 0018267	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  95-40 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1994, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss and denied his petition to reopen his claim of 
entitlement to service connection for hypertension.  The 
veteran subsequently perfected an appeal of that decision.  A 
video conference hearing on this claim was held on May 24, 
2000, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In a July 1999 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO issued a February 2000 decision reopening 
the veteran's claim of entitlement to service connection for 
hypertension, and then denying entitlement to service 
connection for bilateral hearing loss and the newly re-opened 
hypertension claim.  Accordingly, since the benefit sought on 
appeal has not been granted, this case is properly before the 
Board for appellate consideration.

With regard to the RO's decision finding that new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
hypertension, the Board notes that despite this determination 
it is entitled to review the veteran's hypertension claim 
under the auspices of new and material evidence laws and 
regulations.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  However, upon review of the record, the Board agrees 
with the RO's decision to reopen the veteran's claim of 
entitlement to service connection for hypertension.  
Therefore, to avoid redundancy and the waste of judicial 
resources inherent in repeating the RO's sound basis for re-
opening the claim, the Board finds the claim to be re-opened 
and notes that it is properly identified on the first page of 
this decision as a claim of entitlement to service connection 
for hypertension.


FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veteran's current bilateral hearing loss disability to his 
period of active service.

2.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
hypertension has been developed.

3.  Competent evidence of record indicates that the veteran 
currently has hypertension, that his systolic blood pressure 
was elevated at discharge and that he had continuous 
treatment for high blood pressure within one year of 
discharge, continuously through to the present.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  Hypertension is related to the veteran's period of active 
service.  38 U.S.C.A. § 1110, 1112, 1113, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  Voerth v. West, 
13 Vet. App. 117 (1999) Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat.  

a.  Bilateral hearing loss disability.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  Although the RO 
did not specifically state that it denied the veteran's claim 
on the basis that it was not well grounded, the Board 
concludes that deciding the claim on this basis herein is not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
By denying the claim on the merits, the RO accorded the claim 
a broader (not lesser) scope of review than it merited.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
either been notified of the need to provide such evidence or 
he has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well grounded. 

In the present case, the veteran contends that while in 
service he was exposed to noise which resulted in his loss of 
hearing in both ears.  However, the only service medical 
record available is the veteran's discharge examination which 
contains no audio testing results, but notes that his ears 
and ear drums were normal.  His other service medical records 
are unavailable to corroborate his assertions because the 
veteran's service medical records were apparently destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC).   Multiple attempts to obtain the records from NPRC 
and the United States Army Hospital at Fort Sill have been 
unsuccessful.  Although the Board recognizes that a 
heightened scrutiny is to be given to situations such as this 
one where the service medical records are unavailable through 
no fault of the veteran, O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991), the record nonetheless reveals that the 
veteran's claim is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).  Even assuming the possible in service exposure 
to noise, the veteran has not submitted any competent 
evidence establishing that his current bilateral hearing loss 
is related to his noise exposure in active service.  

Post-service medical evidence indicates that the veteran was 
first treated in connection with ear complaints in December 
1959, four years after discharge, when he was treated for 
otitis media.  In April 1962 and in May 1967 he was treated 
for his ears being stopped up, and in August 1962 was given 
an audiogram.  In January 1968 he was noted to see and hear 
well, with normal ears, nose and throat, and more recently, 
in a November 1990 audiogram, he was reported to have 
bilateral sensorineural hearing loss which ranged from mild 
in the lower frequencies to severe in the higher frequencies.  
He also submitted statements from his children and his 
mother-in-law regarding his hearing loss, with the latter 
asserting that he has had hearing loss since his discharge.

None of these medical reports specifically relate his hearing 
loss to his period of active service or noise exposure 
therein.  Moreover, there is insufficient evidence of 
continuity of symptomatology, the August 1962 audiogram shows 
no diagnosis of sensorineural hearing loss, and in fact, in 
January 1968 he is noted to hear well.  To the extent that 
the veteran is attempting to establish a relationship through 
his statements and the statements of his family, they are not 
competent to establish a nexus between his noise exposure in 
service and his current diagnosis of sensorineural hearing 
loss.  Medical diagnosis and causation involve questions that 
are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While lay 
statements are generally presumed credible for well-
groundedness purposes, this presumption excludes assertions 
that are beyond the competence of the speaker, as is the case 
here.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  

Accordingly, based on the evidence of record, the Board finds 
that the veteran has not presented a well-grounded claim of 
entitlement to service connection for bilateral hearing loss 
disability and his claim of entitlement to service connection 
therefor is denied.

2.  Entitlement to service connection for hypertension.

With regard to the veteran's claim of entitlement to service 
connection for hypertension, the Board finds that this claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  Specifically, the veteran's separation 
examination includes an elevated blood pressure reading, he 
has submitted a private medical statement asserting treatment 
from discharge, and he has a current diagnosis of 
hypertension.  Additionally, he has not alleged that there 
are any records of probative value that may be obtained and 
associated with the claims file.  The Board accordingly finds 
that all relevant evidence has been properly developed, and 
that the duty to assist in this case has been satisfied.  
38 U.S.C.A. § 5107(a).

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1999).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. §§ 3.303(a).  Each disabling condition shown by the 
service records must be considered on the basis of the 
places, types and circumstances of the veteran's active 
service period, as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  Id.  Service connection may also be granted for any 
disease, if all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  Id.

The veteran has testified that in June 1955, during service, 
while he was being treated at Fort Sill United States Army 
Hospital for an abscessed tooth he was given penicillin.  He 
had an allergic reaction to the penicillin and in the course 
of treating him for this they noted that he had elevated 
blood pressure readings.  As a result, they kept him in the 
hospital for 23 days to treat his high blood pressure.  He 
also testified that he had been treated continuously for his 
blood pressure from discharge and that his attempts to get 
some of the medical records from 1956 to 1958 were not 
successful because his then-treating physician, Dr. G.W., had 
passed away.  

The veteran's September 1955 separation examination shows a 
sitting blood pressure reading of 145/80, and morning reports 
obtained by the RO confirm that he was treated at Fort Sill 
Army Hospital from June 4, 1955, to June 24, 1955, the time 
period he identified.  

With regard to post-service evidence of treatment or symptoms 
of high blood pressure, the record contains a July 1957 
application for health insurance.  On the portion completed 
by the physician, he notes that the veteran was rejected for 
health insurance in June 1957 due to hypertension, and the 
examiner notes the veteran was noted to have elevated blood 
pressure readings in 1955 while hospitalized, and that since 
1956 he had been checked every two months by Dr. G.D.  A 
private medical report dated in January 1958 also confirms 
that the veteran was being treated by Dr. G.D. for 
hypertension, and reported a blood pressure reading of 
170/95, and an August 1960 entry from another private medical 
record shows a blood pressure reading of 180/80.  
Unfortunately, Dr. G.D. passed away and his records were 
unavailable.

Dr. W.W. submitted a statement in March 1977 stating that he 
had been in practice since 1959, and that he had begun 
treating the veteran for hypertension in May 1964.  In an 
August 1976 statement, he noted that the veteran had told him 
that he had been treated with hypertension since his 
hospitalization in the service in 1955.  In July 1995, Dr. 
W.W. submitted a statement from "clinical memory" that he 
had treated the veteran from 1956 to 1984 for hypertension.  
In addition to Dr. W.W.'s statement, a Dr. P. reported that 
he had treated the veteran for hypertension for an extended 
period of time in about the mid-1970's.  Recent treatment 
records from Kennestone Hospital and Baptist Medical Center 
show that the veteran is still currently being treated for 
hypertension.

Given the evidence, the Board finds that the veteran has met 
the criteria for a well-grounded claim.  The veteran has been 
consistent throughout the record regarding his assertions 
about the onset of his high blood pressure in service in June 
1955, and, this report of onset is corroborated to the degree 
possible absent his service medical records by the morning 
reports showing treatment at Fort Sill Army Hospital in June 
1955, his elevated systolic blood pressure reading at 
discharge, and the documentation of onset in service as early 
as 1957 on his insurance application.  

Moreover, he has presented both credible and competent 
evidence that his high blood pressure has been continuous 
since his discharge.  The 1957 and 1958 private medical 
submissions note that he was treated by Dr. G.W. from 1956 
for hypertension, and additional treatment records submitted 
maintain continuous evidence of elevated blood pressure 
readings and treatment from this time frame straight through 
to the present.  Accordingly, the veteran has presented 
competent and credible evidence of the onset of high blood 
pressure in service, continuity of symptomatology and 
treatment for high blood pressure from discharge straight up 
through the present.  Therefore, the veteran's claim of 
entitlement to service connection for hypertension is 
granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for hypertension is 
granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

